UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: November 16, 2015 (Date of earliest event reported) Yuma Energy, Inc. (Exact name of registrant as specified in its charter) CALIFORNIA 001-32989 94-0787340 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1177 West Loop South, Suite 1825 Houston, Texas 77027 (Address of principal executive offices) (Zip Code) (713) 968-7000 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On November 16, 2015, Yuma Energy, Inc. (the “Company”) issued a press release announcing its financial results for the quarter ended September 30, 2015. A copy of the press release is furnished herewith as Exhibit 99.1. The information in this Current Report on Form 8-K furnished pursuant to Item 2.02, including Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to liability under that section, and such information shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits. The following exhibit is furnished with this Current Report on Form 8-K: Exhibit No. Description Press Release dated November 16, 2015. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. YUMA ENERGY, INC. By: /s/ Sam L. Banks Name: Sam L. Banks Date: November 16, 2015 Title: President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description Press Release dated November 16, 2015. 4
